DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed September 30, 2021 overcomes the following objection/rejection(s) from the last Office Action of July 30, 2021:
Objections to the specification for minor informalities
Objections to the drawings, by clarifying in the specification Figure 1 is not deemed entirely as prior art, but has been modified by the current invention (amended specification, page 11).

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arne Hans on November 5, 2021.
The application has been amended as follows:
Claims 21 and 23 should be cancelled.

Allowable Subject Matter
Claims 1-20, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of automatically assessing biomarkers in a plurality of regions within a tissue image. However, none of them alone or in any combination teaches using a blood vessel probability in within the location represents a blood vessel based on probability indicators (such as nucleus shape, texture, size or intensity).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/          Examiner, Art Unit 2668


/VU LE/          Supervisory Patent Examiner, Art Unit 2668